Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 11/02/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Priority
This application, filed 02/09/2018, Pub. No. US 2018/0224441 A1, claims benefit of US provisional application No. 62/456,906, filed 02/09/2017.
Status of Claims
Claims 1-6 and 10-15 are currently pending.  Claims 1-35 have been originally filed 02/09/2018.  Claims 8, 32, and 33 have been amended, and Claims 17-31 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 06/11/2018.  Claims 1-16 and 32-35 have been subject to the election/restriction requirement mailed 12/04/2019.  Claims 1-4, 6, 8, 9, 33 and 34 have been amended, and new Claims 36 and 37 have been added, as set forth in Applicant’s amendment filed 10/23/2020.  Claims 1 and 33 have been amended, and Claims 8, 36 and 37 have been cancelled, as set forth in Applicant’s amendment filed 06/03/2021.  Claims 1, 4-6, 10 and 11 have been amended, and Claims 7, 9, 16 and 32-35 have been cancelled, as set forth in the Notice of Allowance mailed 08/04/2021.  Claims 1-6 and 10-15 are allowed.
Information Disclosure Statement
The information disclosure statement, submitted on 11/02/2021, is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.
Conclusion
Claims 1-6 and 10-15 are allowed and renumbered as Claims 1-12.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 10-15 are allowed because the prior art does not teach or fairly suggest a method using a luciferase as a label, wherein a labeled detection agent comprises the same label as a labeled competitor, wherein the inhibitor-bound labeled competitor is not removed during exposure to the labeled detection agent and measurement signal from the labeled detection agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641